REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Kumar et al. (US 2016/0350673 A1) teaches the aspect of receiving, via a model building platform, historical user behavior including historical data analysis characteristics; generating, based on the historical data analysis characteristics, a blueprint for guiding user action to accomplish a task, the generating including constructing the blueprint using the historical data analysis characteristics. receiving, via graphical user interface, user input requesting generation of a model  and a task description; determining, using the blueprint and based on the task description, data analysis characteristics; and rendering, within the graphical user interface, a prompt to select the determined data analysis characteristics, And Achin (US 20180046926A!) teaches the additional limitation wherein the model is a predictive model an optimization model and/or a prescriptive model; generating, using the model building platform, the predictive model the optimization model, and/or the prescriptive model, the generating including training the predictive model, the optimization model, and/or the prescriptive model with a dataset according to the determined data analysis characteristics.




	 the blueprint includes a file or set of files specifying user interface configuration parameters, and wherein the user interface configuration parameters include a description of an outcome variable, a use case specific text, a use case specific process flow description, or a bias field tag. 
The claim limitations are quite unique in the sense history data were used to generate the blue print and the blue print is then used to generate specific type of models and then the model data are then used to train the generation using data analysis characteristics. 

In addition to the art cited in the previous office action, the following art was also considered:
i.  Johnson Pub. No.: 10817647 B1. An apparatus, computer program product and method are provided for managing automatic generation of reports using computer program queries.  Embodiments intelligently determining if a report is needed based on application data, and if so, automatically generating the report.  The application data may include data from a calendar application, communication application, social media application, user profile, and/or the like.  The application data is analyzed to determine report parameters, including a type of report data, range of the report data, and grouping characteristic of the report data.
ii. Achin et al., Pub. No: 2011/0231499A1A predictive modeling method may include determining a time interval of time-series data; identifying one or more variables of the data as targets; determining a forecast range and a skip range associated with a prediction problem represented by the data; generating training data and testing data from the time-series data; fitting a predictive model to the training data; and  testing the fitted model on the testing data..
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179